Case 7:19-cr-02511 Document1 Filed on 11/20/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT CouRT

NOV 20 2019 a er te
dley; Clerk Southern District of Texas
David J. Bradley,

District of Texas”
“Uguthern FILED

 

United States of America )
“Vv ).
Sulma Yolibet CASTILLO-Chicas )  CaseNo. M|-1G- Z2QUA-M
YOB: 1983 Citizenship: Honduras ,
).
Defendant(s) : . v
CRIMINAL COMPLAINT

T, the complainant in this case, state that the following is true to the best of my knowledge and belief..

 

 

On or about the date(s) of November 15,2019 in the county of . Hidalgo __ inthe.
Southern District of Texas , the defendant(s) violated:
Code Section — . Offense Description ,
8.U.8.C: § 1324(a)(1)(A)(ii) Knowingly or in reckless disregard of the fact that S.Y.C.C., a citizen of

Honduras, who had entered the United States in violation of law, did knowingly ~
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Hidalgo,
Texas to the point of arrest in Hidalgo, Texas.

‘

This criminal complaint is based on these facts:

. On.November 16, 2019, Border Patrol Agents encountered a female subject, later identified as Sulma Yolibet
CASTILLO-Chicas, and a infant, later identified as S.Y.C.C., after both illegally crossed the Rio Grande River near
Hidalgo, Texas. CASTILLO-Chicas claimed to be traveling along with her infant daughter. An immigration inspection was
conducted and both subjects were determined to be illegally present in the United States.

¥ Continued on the attached sheet.

Sass Soro

Ayprowed Nic i it amid

Jesse Lara, HSI Special Agent

I}/2 O/| V4 . ___ Printed name and title

Sworn to before me and signed in my presence.
Date: 11/20/2019 —? RT pu, CY €2z
. Co “Judge's signature

City and state: ‘McAllen, Texas. U.S. Magistrate Judge Alanis

Printed name and title
Case 7:19-cr-02511 Document1 Filed on 11/20/19 in TXSD — Page 2 of 2

4
!

~

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

a

RE: Sulma Yolibet CASTILLO-Chicas
CONTINUATION:

The.subjects were subsequently transported to the Rio Grande Valley/Central Processing
Center to be processed accordingly.~ ,

On November 19, 2019, United States Border Patrol (USBP) and Homeland Security
Investigations (HSI) agents interviewed Sulma Yolibet CASTILLO-Chicas upon
suspicion that her claim to be a two-month-old female infant’s biological mother was
false. At that time, CASTILLO-Chicas admitted that she was not the biological mother
of the infant. Prior to being interviewed further, CASTILLO-Chicas was read her
Miranda Rights and elected to have an attorney present prior.to further questioning.

Agents contacted CASTILLO-Chica’s husband, Enrique Zelaya, via telephone who.
-subsequently provided a phone number for the identified biological mother, Hilda Leticia
Barahona-Lorenzo, in Honduras. Barahona-Lorenzo claimed to be the true biological
mother of the infant and stated she gave the infant to CASTILLO-Chicas to bring to the
United States. :

The female infant was identified as S.Y.C.C.
